COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  ALEJANDRO HERNANDEZ,                            §
                                                                   No. 08-19-00091-CV
                    Appellant,                    §
                                                                     Appeal from the
  v.                                              §
                                                                County Court at Law No. 3
  ALBERTO ENRIQUE HERNANDEZ and                   §
  REYNALDO AARON MORALES,                                        of El Paso County, Texas
                                                  §
                    Appellees.                                   (TC# 2018-CCV01804)
                                                   §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s order denying Appellant’s application for temporary injunction. We therefore affirm

the judgment of the court below.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes

no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF FEBRUARY, 2020.


                                              GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.